Citation Nr: 1117607	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  07-10 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for erectile dysfunction (ED) to include as secondary to service-connected removal of the left testicle with epididymectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1943 to June 1946 and from August 1946 to July 1948.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Board notes that the October 2005 rating decision specifically denied the issue of service connection for prostate cancer with residual erectile dysfunction.  

The Board notes that the issue of service connection for prostate cancer was denied by the Board in its December 2010 decision and the issue of service connection for erectile dysfunction was remanded for further evidentiary development.  As will be further explained below, this development having been achieved, the issue is now ready for appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent evidence fails to demonstrate that the Veteran's erectile dysfunction is related to active duty service or directly caused by or chronically worsened by his service-connected removal of the left testicle with epididymectomy.


CONCLUSION OF LAW

Erectile dysfunction was not incurred in or aggravated by active duty service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the letter dated in July 2005 fully satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  This letter also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

The Board observes that the July 2005 letter was sent to the Veteran prior to the October 2005 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this regard, the notice provided in the July 2005 letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) (2010). 

On March 3, 2006, during the pendency of the appeal, the Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Although no such notice was provided to the Veteran, the Board has concluded that the preponderance of the evidence is against the Veteran's claim.  Any questions as to the appropriate disability rating or effective date to be assigned have been rendered moot.

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2010).  In this regard, the Veteran's service treatment records, VA treatment records, and private treatment records are associated with the claims folder.  The Board acknowledges the receipt of the March 2011 statement from the Veteran that included the private medical treatment records from Dr. J. S., however as these records do not appear to be relevant to the claim at issue, they are not included in the determination.

In December 2010, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the above stated issue was previously remanded in order to afford the Veteran a VA examination to address whether the Veteran's erectile dysfunction is related to the Veteran's active military service or proximately due to or aggravated by the Veteran's service-connected removal of the left testicle with epididymectomy.  The requested examination having been afforded, the issue now returns to the Board for appellate review.

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease. 38 C.F.R. § 3.159(c)(4)(i) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was afforded a VA examination in December 2006, to include a nexus opinion.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that, with respect to the issue of entitlement to service connection for erectile dysfunction, to include as secondary to service-connected removal of the left testicle with epididymectomy, the VA opinion obtained in this case is more than adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  In this regard the January 2011 VA examiner considered all of the pertinent evidence of record and the statements of the Veteran, and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2010).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, as discussed above, the Board finds that there has been substantial compliance with its December 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2010).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran claims that his erectile dysfunction should receive secondary service connection to his service-connected removal of the left testicle with epididymectomy.  As such, it is necessary to determine if this disorder was incurred in active duty service and/or proximately caused by or chronically worsened by the Veteran's service-connected removal of the left testicle with epididymectomy.  The Veteran further contends that he started suffering from erectile dysfunction upon receipt of radiation treatments for his prostate cancer.  The Board notes initially, however, that as service connection has not been granted for prostate cancer, the claim of service connection for erectile dysfunction as related to his prostate cancer must fail by law.

The Board notes that the Veteran's service treatment records indicate that the Veteran was treated multiple times for epididymitis while on active duty, which subsequent to active duty service, led to a left orchiectomy in July 1956.  Indeed the Veteran's July 1948 separation examination noted that the Veteran had been treated in September 1946 and March 1948 for epididymitis.  The Veteran's service treatment records do not, however, contain any reference to, nor does the Veteran contend that he suffered from, erectile dysfunction while on active duty.  In this regard, the Veteran's August 1943 entrance examination, as well as his initial June 1946 separation examination, lists the Veteran's genito-urinary system as normal.  The Veteran's August 1946 re-enlistment examination report also lists the Veteran's genito-urinary system as normal.  There is no indication that the Veteran was diagnosed with erectile dysfunction while on active duty.  As such, the Board finds that there is no competent and credible evidence of an in-service event or injury with regard to any diagnosis of erectile dysfunction.

The Board acknowledges that the Veteran was diagnosed with erectile dysfunction in the January 2011 VA examination.  As such, the Board finds that the Veteran has a current disability of erectile dysfunction as required by 38 C.F.R. § 3.303(a) (2010).  

The Board notes, initially, that there are inconsistencies with regard to the claimed onset of the Veteran's erectile dysfunction.  Private treatment records indicate that the Veteran first complained of erectile dysfunction in September 2004 following radiation treatment for his prostate cancer.  In the December 2006 VA examination the Veteran reported that he had experienced erectile dysfunction since approximately 2003.  In the January 2011 VA examination the Veteran reported that he lost all function of the penis and was not able to function sexually since surgery for cancer of the testis in 1953.  However, in that same examination report the Veteran later reported that he had not been sexually active since 1990.  As noted above, the first medical evidence of erectile dysfunction is in a September 2004 letter from the Veteran's private examiner.  

While the Board notes that the Veteran does have a current disability, there is no competent and credible evidence that the Veteran's current disability is related to his active duty service as there is no in-service event or injury associated with erectile dysfunction and there is no competent and credible evidence continuity of symptomatology.  In this respect, as noted above, the Veteran's first post-service mention of erectile dysfunction is in a September 2004 letter from a private doctor.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson,  451 F.3d 1331, 1335 (Fed. Cir. 2006).  In adjudicating his claims, the Board must evaluate the Veteran's credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  While the Board acknowledges that the Veteran is competent to provide evidence of his own experiences, the fact that the Veteran's treatment records do not reflect a diagnosis of erectile dysfunction for decades after service weighs heavily against any assertion that erectile dysfunction or symptomatology related thereto have existed ever since service.  The Board is not holding that corroboration is required.  Rather, the Board finds any assertions in this regard to be less credible than the negative contemporaneous records.  The Board notes that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  However, with respect to a merits review, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  As such, the Board finds that the probative evidence is against the claim based on continuity of symptomatology.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).  Thus, to the extent that the Veteran's statements suggest any continuity of symptomatology, any assertion in this regard is not found to be credible in light of the absence of a medical evidence of symptoms of erectile dysfunction for decades after service.  See 38 C.F.R. § 3.303(b) (2010).  As noted above, the evidence of record shows the first post-service medical evidence of erectile dysfunction was in September 2004, fifty-five years after separation from service.  This gap in the evidentiary record preponderates strongly against this claim on the basis of continuity of symptomatology.  See Mense, supra.  This absence of contemporaneous evidence constitutes negative evidence tending to disprove the claim that the Veteran had an injury in service which resulted in chronic disability or persistent symptoms thereafter.  See Forshey, supra, (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact); see also 38 C.F.R. § 3.102 (2010) (noting that reasonable doubt exists because of an approximate balance of positive and "negative" evidence).

With regard to the issue of secondary service connection, during the pendency of this claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The intent of the amendment is to conform to the regulation in Allen v. Brown, 7 Vet. App. 439 (1995), the Court decision that clarified the circumstances under which a Veteran may be compensated for an increase in the severity of an otherwise nonservice-connected condition caused by aggravation from a service-connected condition.  See 71 Fed. Reg. 52,744 (September 7, 2006).  In this regard, 38 C.F.R. § 3.310 was changed to note that aggravation will not be conceded unless the baseline level of severity, of the nonservice-connected disability, is established by medical evidence.  The level of aggravation will be determined by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

Prior to this amendment, secondary service connection was warranted for a disability when the evidence demonstrates that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310(a) (2006); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The amendments to this section are not liberalizing.  Therefore, because the Veteran's original claim of entitlement to service connection for erectile dysfunction, to include as secondary to service-connected removal of the left testicle with epididymectomy, was received in June 2005, as part of his claim for service connection for prostate cancer, the Board will apply the former version of the regulation.

The Veteran was afforded a VA examination in January 2011.  The VA examiner noted that the Veteran was treated during active service for left epididymitis and subsequently, in July 1956, had a left orchiectomy due to chronic left epididymitis.  As noted above the Veteran has been diagnosed with erectile dysfunction.  The Veteran initially reported, as noted above, that he had not been sexually active since 1990.  The examiner noted that the Veteran suffers from fatigue, urinary dribbling, and stress incontinence for which the Veteran wears absorbent materials that must be changed twice a day.  Upon physical examination it was noted that other than the missing left testicle, the Veteran exhibited a normal examination for bladder, perineal sensation, penis, epididymis, permatic cord, scrotum, seminal vesicles, and cremasteric reflex.  After review of the claims file and examination of the Veteran the examiner opined that the Veteran's erectile dysfunction is less likely than not related to nor aggravated by the left testicular removal with epididymectomy in service.  The examiner provided by way of rationale that the Veteran's last sexual activity was, giving the Veteran the benefit of doubt, approximately 20 years prior (1990), indicating the Veteran's ability to have sexual activity more than 40 years after the left testicular removal for cancer in 1953.  Additionally it was noted that the Veteran had normal testosterone levels.   The examiner further opined that the likely cause of the Veteran's erectile dysfunction is age.  As such the Board notes that the examiner provided a negative nexus opinion with regard to the issue of service connection for erectile dysfunction to include as secondary to service-connected removal of the left testicle with epididymectomy.  

Finally, the Board notes the Veteran's statements that he has erectile dysfunction that is related to his active duty service or service-connected removal of the left testicle with epididymectomy, and while the Veteran as a lay person is competent to provide evidence regarding any symptomatology, he is not competent to provide evidence regarding diagnosis, including the severity of a disease or disorder, or etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, supra (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, the possibility of a causal relationship between one disability and another requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  Only a medical professional can provide evidence of a diagnosis or etiology of a disease or disorder.  Thus, the Veteran's statements are afforded no probative value with respect to the medical question of whether his erectile dysfunction is related to his service-connected removal of the left testicle with epididymectomy, nor are they probative with respect to the question of his erectile dysfunction being etiologically related to his active duty service.

Under the above circumstances, the Board finds that a preponderance of the evidence is against the Veteran's claim of direct and secondary service connection for erectile dysfunction.  In this regard, initially, there is no evidence of an in-service event or injury with respect to the Veteran's claim.  Finally, there is no probative evidence linking the Veteran's erectile dysfunction with either his active duty service or his service-connected removal of the left testicle with epididymectomy.  The Board has considered the benefit of the doubt rule; however, as a preponderance of the evidence is against this claim such rule does not apply and the claim must be denied.  38 U.S.C.A. §5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected removal of the left testicle with epididymectomy is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


